Title: To Benjamin Franklin from Francis Hopkinson, 29 April 1782
From: Hopkinson, Francis
To: Franklin, Benjamin


Dear sir.
Philada. April 29th. 1782
I am told there is a most valuable Work in the Press at Paris, entitled Encyclopdia Methodique, to be published in yearly Volumes, & that the Subscription will in the whole amount to about 100 Dollars. I am very desirous of having this Compendium of human Knowledge, & request the favour of you to enter me as a Subscriber. If you will be so good as to advance the first Deposit for me I will repay it to Mr. Bache or otherwise as you shall direct; or my friend Mr. Barclay will make the necessary Advance which I will repay to any of his Correspondents here.
I am, dear Sir Your ever affectionate
Fr. Hopkinson
Honb. Dr. Franklin
 
Addressed: To The Honourable / Doctor Franklin / at Passy / near Paris
Notation: F. Hopkinson 29. April 1782.
